Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. In the testimony of claimant’s supervisor and, indeed, in the testimony of claimant himself, the board found evidence, which we cannot appraise as less than substantial, that “ claimant left his job because of his inability to get along with his supervisor due to a clash of personalities.” Under the familiar rule, this court is without authority to set aside a determination of an administrative agency so grounded. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur; Taylor, J., not voting.